Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric M. Newhouse on 05/10/21.

The application has been amended as follows: 

1.	(CURRENTLY AMENDED) An aircraft waste system, comprising:
one or more of an aircraft-based toilet or an aircraft-based receptacle;
a waste tank coupled to the one or more of an aircraft-based toilet or an aircraft-based receptacle by a waste inlet and configured to receive therefrom at least one waste stream via the waste inlet;
and
an integrated vortex separator, comprising:
a housing defining a first stage, the housing in communication with [[a]] the waste inlet 
a filter assembly comprising an outer inverted cone, an inner inverted cone, and a conical cavity therebetween, the conical cavity defining a second stage associated with a secondary vortex flow for removing at least one of a second liquid component and a second solid component from the primary airstream to produce a secondary airstream;
a plurality of radial vanes extending inward from an inner surface of the outer inverted cone in a spaced apart relationship, the plurality of radial vanes defining a plurality of portals between the first stage and the second stage and configured to slow and redirect the secondary vortex flow against the inner inverted cone by reversing the helical vector of the primary vortex flow;
and
at least one exhaust port in communication with the conical cavity, the exhaust port configured to withdraw the secondary airstream from the second stage under suction.

2.	(CANCELED)

3.	(CURRENTLY AMENDED) The aircraft waste system of claim 1, further comprising:
a third stage disposed within the inner inverted cone and in communication with the second stage and the exhaust port, the third stage including at least one filter configured to remove at least one of a third liquid component and a third solid component from the secondary airstream.

4.	(CURRENTLY AMENDED) The aircraft waste system of claim 3, wherein the at least one filter includes one or more mesh filters capable of coalescing at least one of the third liquid component and the third solid component.

aircraft waste system of claim 3, wherein the at least one filter includes at least one screen filter defining a top of the third stage and disposed proximate to the exhaust port.

6.	(CURRENTLY AMENDED) The aircraft waste system of claim 3, wherein the third stage is in communication with the second stage via at least one port disposed within the inner inverted cone, the port capable of accepting the secondary airstream.

7.	(CURRENTLY AMENDED) The aircraft waste system of claim 3, wherein the third stage further comprises a check valve disposed below the at least one filter, the check valve configured to open in the absence of a differential pressure.

8.	(CURRENTLY AMENDED) The aircraft waste system of claim 1, wherein each radial vane of the plurality of radial vanes is oriented at an angle of at most 45 degrees from vertical.

9.	(CURRENTLY AMENDED) The aircraft waste system of claim 1, wherein each radial vane of the plurality of radial vanes is coated in a hydrophobic material.

10.	(CURRENTLY AMENDED) The aircraft waste system of claim 1, wherein the exhaust port is disposed within an exhaust cap removably attached atop the housing.

11.	(CANCELED)

12.	(CURRENTLY AMENDED) The aircraft waste system of claim [[11]] 1, wherein the integrated vortex separator is mounted to the waste tank in a non-vertical orientation.
The aircraft waste system of claim 1, wherein the plurality of radial vanes is a first plurality of radial vanes, further comprising:





a demister assembly in communication with the integrated vortex separator, the demister assembly comprising:
a)	an outer chamber associated with a tertiary vortex flow, the outer chamber capable of receiving under suction the secondary airstream from the integrated vortex separator;
b)	a second plurality of radial vanes extending inward from an inner surface of the outer chamber in a spaced apart relationship, the second plurality of radial vanes defining a second plurality of portals configured to generate the tertiary vortex flow by redirecting the secondary airstream;
and

and
an exhaust port in communication with the demister assembly, the exhaust port configured to remove the tertiary airstream from the demister assembly under suction.

14. – 15.	(CANCELED)

16.	(CURRENTLY AMENDED) The aircraft waste system of claim [[14]] 13, further comprising:
a vent line in communication with the exhaust port, the vent line capable of removing the tertiary airstream from the aircraft under suction via an external outlet terminating the vent line, the suction induced by a differential pressure between a cabin pressure of the aircraft and an atmospheric pressure external to the aircraft when the aircraft is at or above a target altitude;
a vacuum generator in communication with the vent line, the vacuum generator configured to induce the suction by generating [[a]] the differential pressure when the aircraft is beneath the target altitude;
and
at least one valve configured to selectably connect the waste tank to either of the vacuum generator [[and]] or the external outlet.

17.	(CURRENTLY AMENDED) The aircraft waste system of claim [[13]] 13, wherein each radial vane of the 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  
Claims 3-10, 12-13 and 15-17 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUNG H BUI/           Primary Examiner, Art Unit 1773